 
Exhibit 10.2

 
WHEREAS, Biotechnology Partners Business Trust whose address is Two Gateway
Center 603 Stanwix Street, Pittsburgh, Pennsylvania 15222, hereinafter referred
to as "CONSULTANT", and Frezer, Inc., whose principal place of business Is 1010
University Avenue, Suite 40, San Diego, CA 92103 its subsidiaries, affiliates,
and assigns, hereinafter referred to as the "Company” are parties to that
agreement by and between CONSULTANT and Company dated the 15th day of May 2006
(“Agreement”).


WHEREAS, both of CONSULTANT and Company wish to amend the Agreement as follows:


THREFORE, Section 4 of the Agreement shall henceforth be and read as follows:


“4, Scope of Services. CONSULTANT shall assist the Company and / or Company's
legal counsel in:



1.  
All aspects of the preparation of any and all Patent Applications to be filed
with the US Patent and Trademark office during the term of this Agreement.




2.  
Identification and refurbishment of space suitable for research and development
activities.




3.  
Identification of consultants qualified to assist the Company in development of
intellectual property.




4.  
Coordination of the activities of consultants assisting the Company in
development of intellectual property.




5.  
Identification of research entities having intellectual property which the
Company may seek to acquire or license.




6.  
Negotiating with research entities regarding acquisition or licensing of
intellectual property by the Company.”

 
Agreed to by
     
CONSULTANT
Frezer Inc. (the Company)
/s/ Timothy Foat
/s/ David R. Koos
Timothy G. Foat
David R. Koos
By Its: Trustee
By Its: Chairman & CEO
Date: July 11, 2006
Date: July 11, 2006